Citation Nr: 0730938	
Decision Date: 10/02/07    Archive Date: 10/16/07

DOCKET NO.  03-34 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for a chronic right 
upper extremity disorder to include arthritis.  

2.  Entitlement to service connection for a chronic left 
upper extremity disorder to include arthritis.  

3.  Entitlement to service connection for a chronic spine 
disorder to include arthritis.

4.  Entitlement to service connection for chronic 
hypertension.  

5.  Entitlement to an increased disability evaluation for the 
veteran's post-traumatic stress disorder, currently evaluated 
as 50 percent disabling.  

6.  Entitlement to an effective date prior to December 6, 
2002, for the award of a 20 percent disability evaluation for 
the veteran's hearing loss disability.  



REPRESENTATION

Appellant represented by:	John Berry, Attorney


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The veteran had active service from February 1943 to October 
1945.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the Des 
Moines, Iowa, Regional Office (RO) which, in pertinent part, 
denied service connection for chronic hypertension.  In 
February 2003, the RO increased the evaluation for the 
veteran's hearing loss disability from noncompensable to 20 
percent disabling and effectuated the award as of December 6, 
2002.  In July 2003, the RO, in pertinent part, denied 
service connection of a right upper extremity disorder to 
include arthritis, a left upper extremity disorder to include 
arthritis, and a spine disorder to include arthritis; an 
increased evaluation for the veteran's post-traumatic stress 
disorder (PTSD); and an effective date prior to December 6, 
2002, for the award of a 20 percent evaluation for the 
veteran's hearing loss disability.  

The issues of the veteran's entitlement to service connection 
for a chronic right upper extremity disorder to include 
arthritis, a chronic left upper extremity disorder to include 
arthritis, a chronic spine disorder to include arthritis, and 
chronic hypertension and an earlier effective date for the 
award of a 20 percent evaluation for the veteran's hearing 
loss disability are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The Department 
of Veterans Affairs (VA) will notify the veteran if further 
action is required on his part.  

FINDING OF FACT

The veteran's PTSD alone has been shown to be productive of 
no more than occupational and social impairment with reduced 
reliability and productivity due to symptoms such as 
disturbances of motivation and difficulty in establishing and 
maintaining effective work and social relationships; and 
Global Assessment of Functioning scores of between 55 and 60.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
the veteran's PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.326(a), 4.130, Diagnostic Code 9411 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
veteran's claim of entitlement to an increased evaluation for 
his PTSD, the Board observes that the RO issued a VCAA notice 
to the veteran in March 2004 which informed the veteran of 
the evidence generally needed to support a claim of an 
increased evaluation; what actions he needed to undertake; 
and how the VA would assist him in developing his claim.  
Such notice effectively informed him of the need to submit 
any relevant evidence in his possession.  

The VA has attempted to secure all relevant documentation.  
The veteran has been afforded multiple VA examination for 
compensation purposes.  The examination report is of record.  
There remains no issue as to the substantial completeness of 
the veteran's claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2007).  Any duty 
imposed on the VA, including the duty to assist and to 
provide notification, has been met.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  


II.  Historical Review

The veteran's service medical records indicate that he served 
as an air crewmember.  He was shot down over enemy territory 
and evaded capture.  The report of a July 1999 VA examination 
for compensation purposes states that the veteran was 
diagnosed with PTSD.  In August 1999, the RO established 
service connection for PTSD and assigned a 30 percent 
evaluation for that disability.  

The report of a March 2000 VA examination for compensation 
purposes states that the veteran was diagnosed with moderate 
PTSD and a Global Assessment of Functioning (GAF) score of 
"50-60" was advanced.  In June 2000, the RO increased the 
evaluation for the veteran's PTSD from 30 to 50 percent.  In 
October 2002, the Board denied an evaluation in excess of 50 
percent evaluation for the veteran's PTSD. 


III.  Increased Evaluation 

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2007).  A 50 percent 
evaluation is warranted for PTSD which is productive of 
occupational and social impairment with reduced reliability 
and productivity due to symptoms such as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks occurring more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material or forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  A 70 percent 
evaluation requires occupational and social impairment with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood due to symptoms such 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; intermittently illogical, obscure, 
or irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  A 100 percent 
evaluation requires total occupational and social impairment 
due to symptoms such as gross impairment in thought processes 
or communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, a persistent danger of 
hurting herself or others, an intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene), disorientation to time or place, 
and memory loss for names of close relatives, own occupation, 
or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).  

At a May 2003 VA examination for compensation purposes, the 
veteran complained of intrusive wartime recollections, 
depression, avoidant behavior, hypervigilance, and impaired 
sleep.  He reported that he had not worked since 1980.  The 
veteran was observed to be alert, neatly dressed, 
cooperative, and oriented to time, place, and situation.  On 
mental status examination, the veteran exhibited a mildly 
dysphoric mood, a somewhat constricted affect, normal speech, 
logical thought processes, and no delusions, hallucinations, 
grandiosity, or paranoia.  A GAF score of 55 attributable to 
the veteran's PTSD was advanced.  

An October 2003 VA PTSD clinic treatment record states that 
the veteran complained of chronic PTSD nightmares and 
flashbacks and anxiety.  On mental status examination, he 
exhibited a constricted affect, logical and coherent thought 
processes, and fair attention, concentration, insight, and 
judgment.  A GAF score of 60 was advanced.  

A February 2004 VA PTSD clinic note indicates that the 
veteran complained of chronic nightmares, depression, and 
anxiety.  He reported that he believed that his spouse had 
mismanaged his money and had her move out of their house.  On 
mental status examination, the veteran exhibited a 
"relatively brighter affect," logical and coherent thought 
processes, and fair attention, concentration, insight, and 
judgment.  A GAF score of 60 was advanced.  A March 2004 PTSD 
clinic treatment record indicates that the veteran reported 
that his PTSD symptoms were slightly worse due to a delay in 
getting his prescribed medications.  A GAF score of "56-60" 
was advanced.  

At a May 2006 VA examination for compensation purposes, the 
veteran complained of recurrent intrusive thoughts and 
nightmares, impaired sleep, and an active startle response.  
He reported that he had retired at the age of 65 and been 
divorced three times.  The examiner observed that the veteran 
was neatly groomed; appropriately dressed; and oriented to 
person, time, and place.  On mental status examination, the 
veteran exhibited an appropriate affect, a depressed mood, 
coherent speech, logical and goal directed thought processes, 
intact attention, and no suicidal or homicidal ideations.  
The veteran was diagnosed with chronic PTSD.  A  GAF score of 
55 was advanced.  The examiner commented that the veteran's 
PTSD "was at the same level of intensity that it was" at 
the May 2003 VA examination for compensation purposes.  

An August 2006 VA PTSD clinic treatment record states that 
the veteran reported that his PTSD signs and symptoms 
"waxed."  On mental status examination, the veteran 
exhibited good grooming and hygiene, a cooperative attitude, 
an "appropriate/variable" affect, a neutral mood, relevant 
and spontaneous speech, logical and goal-directed thought 
processes, relevant thought processes, and no suicidality or 
homicidality.  A GAF score of 56 was advanced.  

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  The 
veteran's PTSD has been shown to be manifested by World War 
II-related nightmares and intrusive thoughts; anxiety; 
depression; and GAF scores of between 55 and 60  

The GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 32 (4th ed. 1994).  A GAF score of between 
41 and 50 denotes serious symptoms, e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting or any 
serious impairment in social, occupational, or school 
functioning, e.g., no friends, unable to keep a job.  A score 
of between 55 and 60 rating indicates moderate difficulty in 
social, occupational, or school functioning.  Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. 
App. 266, 267 (1996).  

In light of the preceding authorities, the Board finds that 
the veteran's chronic PTSD has been objectively shown to be 
productive of no more than occupational and social impairment 
with reduced reliability and productivity due to symptoms 
such as difficulty in understanding complex commands; 
impairment of long-term memory; disturbances of motivation; 
and difficulty in establishing and maintaining effective work 
and social relationships.  Such a disability picture most 
closely approximates the criteria for a 50 percent evaluation 
under the provisions of Diagnostic Code 9411.  38 C.F.R. 
§ 4.7 (2007).  In the absence of evidence of occupational and 
social impairment with deficiencies in most areas such as 
work, school, family relations, judgment, thinking, or mood 
due to symptoms such as suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships, the Board finds that the current 50 
percent evaluation adequately reflects the veteran's PTSD 
disability picture.  


ORDER

An increased evaluation for the veteran's chronic PTSD is 
denied.  


REMAND

The veteran asserts that service connection is warranted for 
chronic hypertension secondary to his service-connected PTSD.  
At the May 2003 VA examination for compensation purposes, the 
examiners determined that the veteran's heart/cardiac disease 
was not etiologically related to his PTSD.  However, the 
physicians did not address etiological relationship, if any, 
between hypertension and the veteran's hypertension.  

The veteran advances that he sustained chronic arthritic 
disorders involving the upper extremities and the back 
secondary to his combat experiences including parachuting 
from an airplane.  A June 2003 written statement from 
Emmanuel Sarpong, M.D., notes that the veteran present a 
history of back pain since being in combat.  The veteran was 
noted to have undergone surgery for "significant 
degeneration of his back."  The veteran has not been 
afforded a VA examination for compensation purposes which 
addressed the nature and etiology of his claimed upper 
extremity disorders and chronic spine disabilities.  

The VA's statutory duty to assist the veteran includes the 
duty to conduct a thorough and contemporaneous examination so 
that the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Therefore, the Board finds that a further evaluation 
would be helpful in resolving the issues raised by the 
instant appeal.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits.  In 
reviewing the record, the Board observes that the veteran has 
not been provided an adequate VCAA notice which addresses the 
issue of an effective date prior to December 6, 2002, for the 
award of a 20 percent evaluation for his sensorineural 
hearing loss disability.  The United States Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated the 
regulations which empowered the Board to issue written 
notification of the VCAA to appellants.  Disabled American 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1348 
(Fed. Cir. 2003).  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims files and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2006); and the Court's decision in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) are fully met.  

2.  Then contact the veteran and request 
that he provide information as to all 
post-service treatment of his chronic 
hypertension and spinal disabilities and 
his alleged chronic upper extremity 
disorders including the names and 
addresses of all health care providers.  
Upon receipt of the requested information 
and the appropriate releases, the RO 
should contact all identified health care 
providers and request that they forward 
copies of all available clinical 
documentation pertaining to treatment of 
the veteran, not already of record, for 
incorporation into the record.  

3.  Then request that copies of all VA 
clinical documentation pertaining to the 
veteran's treatment after August 2006, 
not already of record, be forwarded for 
incorporation into the record.  
4.  Then schedule the veteran for a VA 
examination for compensation purposes in 
order to determine the nature and 
etiology of the veteran's chronic 
hypertension, upper extremity, and spinal 
disabilities, if any.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail.  
The examiner or examiners should 
specifically state whether the veteran 
has chronic right upper extremity and 
left upper extremity disabilities.  

The examiner or examiners should advance 
an opinion as to the following questions:  

a.  Whether it is more likely than 
not (i.e., probability greater than 
50 percent); at least as likely as 
not (i.e., probability of 50 
percent); or less likely than not 
(i.e., probability less than 50 
percent) that the veteran's chronic 
hypertension had its onset during 
active service; is etiologically 
related to the veteran's combat 
experiences; otherwise originated 
during active service; and/or is 
etiologically related to and/or 
increased in severity beyond its 
natural progression due to his 
service-connected disabilities.  

b.  Whether it is more likely than 
not (i.e., probability greater than 
50 percent); at least as likely as 
not (i.e., probability of 50 
percent); or less likely than not 
(i.e., probability less than 50 
percent) that any identified chronic 
right upper extremity disorder had 
its onset during active service; is 
etiologically related to the 
veteran's combat experiences; 
otherwise originated during active 
service; and/or is etiologically 
related to and/or increased in 
severity beyond its natural 
progression due to his 
service-connected disabilities.  

c.  Whether it is more likely than 
not (i.e., probability greater than 
50 percent); at least as likely as 
not (i.e., probability of 50 
percent); or less likely than not 
(i.e., probability less than 50 
percent) that any identified chronic 
left upper extremity disorder had 
its onset during active service; is 
etiologically related to the 
veteran's combat experiences; 
otherwise originated during active 
service; and/or is etiologically 
related to and/or increased in 
severity beyond its natural 
progression due to his 
service-connected disabilities.  

d.  Whether it is more likely than 
not (i.e., probability greater than 
50 percent); at least as likely as 
not (i.e., probability of 50 
percent); or less likely than not 
(i.e., probability less than 50 
percent) that any identified chronic 
spine disorder had its onset during 
active service; is etiologically 
related to the veteran's combat 
experiences; otherwise originated 
during active service; and/or is 
etiologically related to and/or 
increased in severity beyond its 
natural progression due to his 
service-connected disabilities.  

Send the claims folders to the examiner 
or examiners for review.  The examination 
report should state that such a review 
was conducted.  
5.  Then readjudicate the issues of the 
veteran's entitlement to service 
connection for a chronic right upper 
extremity disorder to include arthritis, 
a chronic left upper extremity disorder 
to include arthritis, a chronic spine 
disorder to include arthritis, and 
chronic hypertension and an effective 
date prior to December 6, 2002, for the 
award of a 20 percent evaluation for the 
veteran's hearing loss disability with 
express consideration of the provisions 
of 38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.310 (2007); and the Court's 
holding in Allen v. Brown, 7 Vet. App. 
439 (1995).  If the benefits sought on 
appeal remain denied, the veteran and his 
attorney should be issued a supplemental 
statement of the case (SSOC) which 
addresses all relevant actions taken on 
the claim, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the statement of the case.  
The veteran should be given the 
opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all 


cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



______________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


